Ludeling, C. J.
This is an appeal from a judgment of the district court perpetuating a writ of prohibition, issued to prevent the judge of the parish court from proceeding with the trial of a cause involving-four hundred and eighty dollars, and the accrued interest, amounting-to about three hundred and forty dollars.
The district judge was without jurisdiction to issue the writ in suoh a case. It was not necessary to aid him in the exercise of his appellate jurisdiction, and lie had not original jurisdiction in the case.
The judgment of the district judge is a nullity. It is therefore ordered that the judgment appealed from be avoided, and that the plaintiff and appellee pay costs of both courts.